Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is prepared in response to a Request for Continued Examination (RCE) filed on December 31, 2020.  
No claim has been cancelled;
Claims 27-34 have been added;
Claims 1-34 are pending.
Claims 1-34 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
Response to Arguments
The information disclosure statement filed on March 26, 2021 has necessitated a review of the claims, their interpretation, and a further search in the prior art.  New references found during the search have rendered the claims unallowable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted 

Claim 1-2, 4, 11, 14-15, 17 and 24 are rejected under 35 U.S.C. 102(e) as being unpatentable over Beck et al. (U.S. 7,468,669, hereinafter “Beck”).
Regarding claim 1, Beck disclosed a system comprising: 
at least one patching device comprising a plurality of ports and a plurality of port interfaces (Beck, Title, Abstract and Fig. 1 disclosed patch panel with a plurality of ports), each port having a respective unique location (Beck, col. 2 lines 30-38, “This unique identifier includes not only the identification of the particular cable, but also the particular port location where the cable is connected in the network”; said disclosure makes it clear that each port may correspond to a unique location), 
wherein the patching device is configures to use the port interface to automatically determine first information about connections of cables to the ports of the patching device (Beck, col. 2 lines 44-49, “Each connection port in a particular panel/component would have its own unique configuration of the secondary contacts so that when contact is made between the primary and secondary contacts, the unique identifier is generated reflective of a particular panel/component port location of a particular panel/component”); 
an aggregation device, separate from the least one patching device, that is communicatively coupled to the patching device over a network (Beck, Fig. 2 and col. 2, lines 56-57, “central database 70” is an aggregation device); 
wherein the aggregation device is configured to receive, from the at least one patching device, at least some of the first information (Beck, Fig. 2 and col. 2 lines 49-52, “When the RFID transponder is queried by an RFID reader, the unique identifier is transmitted to the reader and is recorded by the reader”; col. 2 lines 55-57, “The information retrieved by the RFID reader can be downloaded to a central database”); 
wherein the aggregation device is further configured to receive second information indicative of the respective unique location of each of the ports of the patching device (Beck, col. 2, lines 35-41, “This unique identifier includes not only the identification of the particular cable, but also the particular port location where the cable is connected in the network.  Thus, there are two primary types of data that are recorded, namely, data that identifies the particular cable end, and data that identifies the particular connection port in the network connected to the cable end”; data that identifies the particular cable end may correspond to the first information in the claim; and data that identifies the particular port/port location may corresponds to the second information in the previous claim clauses); and 
wherein the aggregation device is further configured to store at least some of the first and second information received thereby in a data store associated with the aggregation device (Beck, col. 2, lines 55-58 disclosed that “The information retrieved by the RFID reader can be downloaded to a central database thus providing an accounting of the configuration of the network cables and panels/components”, meaning the data is stored in the central database). 
Claim 14 recites substantially the same elements as claim 1, in method rather than system form; therefore it is rejected under the same rationale as claim 1.
Regarding claims 2 and 15, Beck disclosed the subject matter of claims 1 and 14, respectively. 
Beck further disclosed wherein the second information indicative of the respective location of each of the ports of the patching device comprises respective X, Y, and Z location information indicative of the respective location of each of the ports of the patching device Beck, col. 5, lines 25-27 disclosed that in a second embodiment capacitive coupling is used for transmitting location/identity data from the component 25 of the patch panel to the memory element 43 of the transponder 40, and then relayed to central database by an RFID reader). 
Regarding claims 4 and 17, Beck disclosed the subject matter of claims 1 and 14, respectively. 
Beck further disclosed wherein the patching device is configured to use the port interfaces to automatically determine the first information about the connections of the cables to the ports of the patching device by detecting changes in a connection state of at least one of the ports (Beck, col. 2, lines 31-34, “when the primary contacts of the RFID transponder make contact with the secondary contacts of the particular port, a circuit is completed that generates storage of a unique identifier in the memory element of the RFID transponder”). 
Regarding claims 11 and 24, Beck disclosed the subject matter of claims 1 and 14, respectively. 
Beck further disclosed wherein at least one cable comprises at least one of a copper cable and an optical cable (Beck, col. 4, lines 36-37, “The signal lines 26 may comprise electrically conductive signal or optical signal lines”).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103(a) as obvious over Beck et al.
Regarding claims 3 and 16, Beck disclosed the subject matter of claims 1 and 14, respectively. 
Beck’s disclosure would have made the following claim limitation obvious
wherein the second information indicative of the respective location of each of the ports of the patching device comprises respective ANSI/TIA/EIA 606-A Standard (Administration Standard For The Commercial Telecommunications Infrastructure) X, Y, and Z location information indicative of the respective location of each of the ports of the patching device (As the ANSI/TIA/EIA 606-A is a standard therefore was well-known at the time of the invention, having the second information complying with the standard should be well within the knowledge of one of ordinary skill in the art). 
Claims 5, 8-9, 18, 21-22, and 27-34 are rejected under 35 U.S.C. 103(a) as obvious over Beck et al. further in view of Caveney et al. (US 2007/0117444).
Regarding claims 5 and 18, Beck disclosed the subject matter of claims 1 and 14, respectively. 
Beck did not explicitly disclose but Caveney disclosed
wherein the patching device is configured to use the port interfaces to automatically determine the first information about the connections of the cables to the ports of the patching device by reading storage device information stored in a storage device that is a part of a connector that is a part of a cable connected to at least one port of the at least one patching device (Caveney, Fig. 1, Abstract and [0037, 0052] disclosed that a smart patch cord comprises ID circuitry that stores ID numbers of the switch port and that when the patch cord is inserted into a port on an intelligent patch panel, the ID number may be read by the intelligent patch panel upon request.  Said disclosure by Caveney is substantially the same as what is recited in the claim).
One of ordinary skill in the art would have been motivated to combine Beck and Caveney because both references are directed to a system that uses smart patch cord/cable and intelligent patch panel to identify location, identification and some other information of a switch the cord is connected to. Moreover, disclosures by the two references complement each other in that Beck disclosure focusing on the intelligent patch panel and Caveney’s disclosure focusing on the smart patch cord.   Therefore it would have been obvious for one to combine the two references to have a full view of the invented system.
Regarding claims 8 and 21, Beck and Caveney disclosed the subject matter of claims 5 and 18, respectively. 
Beck did not explicitly disclose but Caveney disclosed
 wherein the storage device of the connector of the cable connected to the at least one port of the at least one patching device is configured to be read via one or more contacts connected to the storage device (Caveney, Figs. 1 and 1a disclosed that the circuit storing the ID is connected to the patch panel port via wire 9 and wire 10).
The rationale for combining Beck and Caveney is the same as that provided in the rejection of claim 5.
Regarding claims 9 and 22, Beck and Caveney disclosed the subject matter of claims 5 and 18, respectively. Caveney further disclosed
wherein the storage device comprises non-volatile memory (Caveney, Fig. 1 and [0029], “The invention uses smart patch cords having unique identification information programmed into hardware within the smart patch cords”). 

Claims 27 recite subject matter that is substantially the same as that found in claims 1 and 5; therefore the rejection rationale for claims 1 and 5 applies to claim 27.
Claims 31 recite subject matter that is substantially the same as that found in claims 1 and 5; therefore the rejection rationale for claims 1 and 5 applies to claim 31.
Regarding claims 28 and 32, Beck and Caveney disclosed the subject matter of claims 27 and 31, respectively.
Beck further disclosed wherein the storage device of the connector of the cable connected to the at least one port of the at least one patching device is configured to be read wirelessly using an optical or infrared interface (Beck, Fig. 2 and col. 2, lines 49-52 disclosed an RFID reader/scanner 50 that reads data wirelessly from the RFID transponder that is built into a cable end).  
Regarding claims 29 and 33, Beck and Caveney disclosed the subject matter of claims 28 and 32, respectively.
Beck further disclosed wherein the patching device is configured to write information to the storage device (Beck, col. 2, lines 31-35, “when the primary contacts of the RFID transponder make contact with the secondary contacts of the particular port, a circuit is completed that generates storage of a unique identifier in the memory element of the RFID transponder”).  
Regarding claims 30 and 34, Beck and Caveney disclosed the subject matter of claims 27 and 31, respectively.
Beck, Abstract, col. 2, lines 21-63).
Claims 12-13 and 25-26 are rejected under 35 U.S.C. 103(a) as obvious over Beck, further in view of Farrell et al. (U.S. 2007/0041693).
Regarding claim 12, Beck disclosed the system of claim 1.
Beck did not explicitly disclose 
wherein at least one of the cables comprises a multi-fiber push on (MPO) connector. 
However, Farrell disclosed a cable management system that comprises patch panel modules that supports MTP ports (Farrell, Fig. 2 and [0020]).
One of ordinary skill in the art would have been motivated to combine Doorhy and Farrell because Beck disclosed patch panels and cabling mechanism while Farrell disclosed a cable management system for a network rack that can be used with Beck’s patch panel.
Regarding claim 13, Beck disclosed the system of claim 1.
Beck did not explicitly disclose 
wherein the plurality of ports comprises at least one multi-fiber push on (MPO) port.
However, Farrell disclosed a cable management system that comprises patch panel modules that supports MTP ports (Farrell, Fig. 2 and [0020]. Note that MTP and MPO are used interchangeably in the industry).
 The motivation for combining Beck and Farrell is the same as that provided for the rejection of claim 12.
Claims 25 and 26 lists substantially the same elements as claims 12 and 13, respectively, therefore they are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glen Burgess can be reached on 571-272-787249.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        4/26/2021